2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 1 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 2 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 3 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 4 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 5 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 6 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 7 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 8 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 9 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 10 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 11 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 12 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 13 of 14
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84-1   Page 14 of 14
